  Case 18-09482         Doc 82     Filed 10/29/18 Entered 10/29/18 09:10:24              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09482
         ALEXIS ALEXANDRA CONNER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2018.

         2) The plan was confirmed on 08/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/18/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09482       Doc 82        Filed 10/29/18 Entered 10/29/18 09:10:24                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,220.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $1,220.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,102.19
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $47.81
    Other                                                                    $70.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,220.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACE CASH EXPRESS                 Unsecured         740.00           NA              NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured         579.00           NA              NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured      1,004.00            NA              NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured         645.00           NA              NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured         579.00           NA              NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured      1,120.00            NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP           Unsecured          95.12           NA              NA            0.00       0.00
ADVOCATE SOUTH SUBURBAN HOS      Unsecured         645.00           NA              NA            0.00       0.00
ADVOCATE SOUTH SUBURBAN HOS      Unsecured          93.00           NA              NA            0.00       0.00
ANTERO CAPITAL LLC               Unsecured         700.00      4,291.00          179.00           0.00       0.00
AT&T SERVICES INC                Unsecured         314.00           NA              NA            0.00       0.00
CAROLYN O OLALEYE                Unsecured         119.00           NA              NA            0.00       0.00
CASH EXPRESS                     Unsecured         640.00        243.15          243.15           0.00       0.00
CENTER FOR DENTAL EXCELLENCE     Unsecured         481.00           NA              NA            0.00       0.00
CMRE FINANCIAL SERVICES          Unsecured         165.00           NA              NA            0.00       0.00
COMMONWEALTH OF KENTUCKY         Priority       1,442.00            NA              NA            0.00       0.00
CONTINENTAL FINANCE              Unsecured         131.00           NA              NA            0.00       0.00
CONVERGENT                       Unsecured         389.00           NA              NA            0.00       0.00
Convergent Outsourcing           Unsecured         389.40           NA              NA            0.00       0.00
DAWN WIETFELDT                   Unsecured      1,327.00            NA              NA            0.00       0.00
DIRECT LOAN SERVICING SYSTEM     Unsecured     25,500.00            NA              NA            0.00       0.00
EMERGENCY MEDICAL ASSOCIATES     Unsecured         600.00        900.00          900.00           0.00       0.00
FRANCISCAN ALLIANCE INC          Unsecured         166.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC          Unsecured          97.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC          Unsecured         135.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC          Unsecured          52.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC          Unsecured          68.00           NA              NA            0.00       0.00
GATEWAY UNDERWRITERS AGENCY      Unsecured         863.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured         175.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      1,533.00            NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured            NA       1,533.00        1,533.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-09482      Doc 82       Filed 10/29/18 Entered 10/29/18 09:10:24                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal      Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid         Paid
JEWISH EMERGENCY DEPARTMENT    Unsecured         476.00        483.14        483.14           0.00       0.00
KENTUCKY AMERICAN WATER        Unsecured         250.00           NA            NA            0.00       0.00
KENTUCKY DEPT OF REVENUE       Priority          200.00           NA            NA            0.00       0.00
KENTUCKY UTILITIES CO          Unsecured         250.00        639.47        639.47           0.00       0.00
MARK ROOME                     Unsecured         175.00           NA            NA            0.00       0.00
MARK ROOME                     Unsecured         119.00           NA            NA            0.00       0.00
MCSI INC                       Unsecured         400.00           NA            NA            0.00       0.00
MICHELLE BLAZEK                Unsecured          95.00           NA            NA            0.00       0.00
MIRAMED REVENUE GROUP          Unsecured          83.00           NA            NA            0.00       0.00
MIRAMED REVENUE GROUP          Unsecured          64.00           NA            NA            0.00       0.00
MONEY LION                     Unsecured         805.98           NA            NA            0.00       0.00
NATIONAL CREDIT SYSTEMS        Unsecured      3,455.00       3,455.02      3,455.02           0.00       0.00
NIPSCO                         Unsecured         350.00        125.64        125.64           0.00       0.00
NORTON HEALTHCARE              Unsecured          39.00           NA            NA            0.00       0.00
NORTON HEALTHCARE              Unsecured          23.00           NA            NA            0.00       0.00
NORTON HEALTHCARE              Unsecured          46.00           NA            NA            0.00       0.00
NORTON HEALTHCARE              Unsecured           7.00        257.00        257.00           0.00       0.00
NORTON HEALTHCARE              Unsecured         726.00        404.60        404.60           0.00       0.00
NORTON HEALTHCARE              Unsecured          46.00        670.60        670.60           0.00       0.00
NORTON HEALTHCARE              Unsecured      1,726.69       1,726.69      1,726.69           0.00       0.00
ONE ADVANTAGE LLC              Unsecured         607.00           NA            NA            0.00       0.00
PENDRICK APITAL PARTNERS       Unsecured      1,103.00            NA            NA            0.00       0.00
PHOENIX FINANCIAL SERVICES     Unsecured      1,103.00            NA            NA            0.00       0.00
PS FINANCE                     Unsecured      5,000.00            NA            NA            0.00       0.00
RIVER LINK                     Unsecured          80.00           NA            NA            0.00       0.00
SHAYLA GARRETT-HAUSER          Unsecured          62.00           NA            NA            0.00       0.00
SOUTHEASTERN EMERGENCY PHYS    Unsecured         348.00           NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured         300.00           NA            NA            0.00       0.00
UNIV OF CHICAGO MEDICINE       Unsecured          44.00           NA            NA            0.00       0.00
UNIVERSITY OF KENTUCKY         Unsecured         700.00           NA            NA            0.00       0.00
UNIVERSITY OF KENTUCKY         Unsecured      7,716.00            NA            NA            0.00       0.00
US DEPT OF EDUCATIONA/GLELSI   Unsecured     38,569.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09482         Doc 82      Filed 10/29/18 Entered 10/29/18 09:10:24                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,617.31                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,220.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,220.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
